  Case 20-04773      Doc 30   Filed 06/01/20 Entered 06/01/20 19:06:00             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     20-04773
Debbie M. Downie                           )
                                           )               Chapter: 13
                                           )
                                                           Honorable Jacqueline P Cox
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 26, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                  Honorable Jacqueline Cox
Dated: June 01, 2020                                             United States Bankruptcy Judge
